Citation Nr: 0807846	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for anxiety/depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for left ear hearing 
loss.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the claims.  

The veteran and his wife presented testimony before a 
Decision Review Officer (DRO) at the RO in April 2005.  A 
transcript of the hearing is of record.  In his June 2005 VA 
Form 9, the veteran requested a hearing before the Board at 
the RO.  In a March 2006 VA Form 21-4138, however, the 
veteran indicated that he had changed his mind and requested 
that his case be decided on the evidence of record without a 
hearing.  

The issue of entitlement to service connection for 
anxiety/depression is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The veteran's right ear hearing loss pre-existed service 
and did not increase in severity during active service.  

3.  The veteran's left ear hearing loss is not etiologically 
related to active service.  

4.  The veteran's tinnitus is not etiologically related to 
active service.  

5.  There is no competent medical evidence of record showing 
that bronchitis is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

3.  The criteria for service connection for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303. 3.385 (2007).

4.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  The criteria for service connection for bronchitis have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

I.	Service connection for PTSD

The veteran contends that he has PTSD as a result of military 
service.  He has described numerous incidents while serving 
in the Republic of Vietnam that he contends contributed to 
PTSD.  See e.g., VA Forms 21-4138 dated February 2004, March 
2004, April 2004, and April 2005; January 2005 notice of 
disagreement (NOD); April 2005 hearing transcript.  His wife 
has submitted various statements reporting the veteran's 
erratic behavior during their marriage and describing various 
incidents that she believes are related to his service in 
Vietnam.  See VA Forms 21-4138 dated April 2005.  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  Pursuant to 38 C.F.R. § 4.125(a) (2007), the 
diagnosis of a mental disorder must conform to the Diagnostic 
and Statistical Manual of Mental Disorders IV (DSM-IV) 
criteria.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, any psychological 
problems, to include PTSD.  At the time of his discharge from 
service, the veteran denied frequent trouble sleeping; 
frequent or terrifying nightmares; depression or excessive 
worry; and nervous trouble of any sort, and a psychiatric 
clinical evaluation was normal.  See January 1971 reports of 
medical history and examination.  

Post-service medical evidence of record includes an undated 
PTSD evaluation conducted by M.M. Bentley, LCSW.  This 
evaluation indicates that the symptoms of PSTD, to include 
sudden anger; episodes of depression, panic attacks, or 
anxiety; increased or decreased use of prescription 
medication; alcohol or substance abuse; disregard for 
military or civilian authority; obsessive behavior such as 
over eating or under eating; and unexpected economic or 
social behavior changes, are not evidence of PTSD by 
themselves, but may be considered along with all other 
available information.  The evaluation reveals that the 
veteran reported many of the symptoms listed above with more 
detail, but does not contain a diagnosis of PTSD.  

In an April 2005 letter, Mr. Bentley reports that he was 
initially contacted by the veteran in May 2004 in his 
capacity as an Idaho County Veteran's Service Officer (VSO) 
and that they met on several occasions so that he could 
assist the veteran in completing VA paperwork.  Mr. Bentley 
further reports that the veteran came to his counseling 
practice in June 2004 requesting services for PTSD and 
depression.  He stated that the veteran appeared to meet the 
criteria for these diagnoses and a treatment plan was 
submitted, but approval was not received and the veteran did 
not pursue the counseling option at that time.  Mr. Bentley 
indicates that the plan was not approved because the veteran 
was not considered service-connected for PTSD and was not 
accepted for outpatient counseling.  He also indicates that 
since then, he has had occasional contact with the veteran in 
his capacity as a VSO and that he is familiar with the 
veteran's claim.  The June 2004 treatment plan was attached; 
in pertinent part, it contains an Axis I diagnosis of PTSD.  
The Board notes, however, that the plan was not signed by a 
therapist.  See record from Bentley Counseling and 
Consulting.  A February 2006 VA Form 119 indicates that when 
asked whether he received any counseling from Bentley 
Counseling Services, the veteran reported meeting with Mr. 
Bentley on one occasion and was told he would have to pay for 
counseling himself, so he did not pursue it.  

The veteran underwent a VA compensation and pension (C&P) 
initial evaluation for PTSD examination in December 2004.  A 
very detailed examination was conducted, during which the 
veteran's background information and early, work and 
military, legal, drug and alcohol use, relationship, 
residential and financial histories were obtained, as was 
information regarding stressors and coping strategies, 
treatment and hospitalization, and the veteran's average day.  
The examiner indicated that the examination consisted of a 
review of the medical records, claims folder, a social and 
industrial survey, and a clinical interview, which included a 
formal mental status exam and administration of the MMPI-2 
(Minnesota Multiphasic Personality Invetnory-2).  The 
examiner reported that the available information supported 
DSM-IV diagnoses of anxiety disorder, not otherwise 
specified; nicotine dependence; and alcohol dependence, in 
sustained partial remission.  

The examiner indicated that although the veteran reported 
some symptoms of PTSD, there were not enough to qualify for a 
diagnosis under the DSM-IV criteria and that many of the 
veteran's symptoms, including anxiety, distrust and conflict 
with authority figures, likely began during childhood as the 
result of physical abuse by his father and conflicts at 
school.  During the social and industrial survey, the veteran 
indicated that "his father's wrath probably turned him into 
a loner."  The examiner further indicated that the veteran's 
Vietnam experiences likely contributed to an increase in some 
symptoms and that substance abuse added to his adjustment 
difficulties as an adult and contributed to his social, 
legal, occupational, behavioral and emotional problems.  In 
addition, situational stress related to the loss of a very 
successful career, financial limitations, and physical 
restrictions contributed to the current symptom complex; the 
lack of a valid MMPI-2 profile prevented a more detailed 
psychological assessment.  

The Board acknowledges the June 2004 diagnosis of PTSD.  See 
treatment plan from Bentley Counseling and Consulting.  It is 
unclear, however, who made this diagnosis since the treatment 
plan lacked a therapist's signature.  Even assuming that Mr. 
Bentley made the diagnosis, it cannot be considered 
competent, as there is no evidence that he has the medical 
expertise to render such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Rather, Mr. Bentley 
has reported seeing the veteran in his capacity as an Idaho 
County VSO and his signature includes the suffix LCSW, which 
stands for licensed clinical social worker.  For the sake of 
argument, if Mr. Bently were considered to be a medical 
professional, his opinion is of limited probative value as 
there is no indication that he conducted an examination of 
the veteran or reviewed the claims folder.

The Board also acknowledges an August 18, 2004 VA record, 
which reports a positive PTSD screen by a medical assistant, 
and a diagnosis of PTSD recorded by a physician's assistant 
on August 24, 2004.  The medical assistant did not actually 
provide a diagnosis of PTSD.  Further, the physician's 
assistant did not conduct a psychiatric evaluation of the 
veteran, and specifically noted that the veteran wanted her 
to hold off on a psychiatric consultation.  Accordingly, her 
diagnosis is of limited probative value.  

Of significant weight is the opinion of the VA examiner in 
December 2004 who specifically concluded, after reviewing the 
claims folder and conducting a formal mental status 
examination, that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Accordingly, the Board finds that the probative medical 
evidence of record establishes that the veteran does not have 
PTSD; therefore, service connection is not warranted and the 
claim must be denied.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  


II.	Service connection for hearing loss and tinnitus

The veteran also contends that he has bilateral hearing loss 
and tinnitus as a result of active service.  More 
specifically, he asserts that he was approximately 15 feet 
away from a Claymore mine when it exploded and that since 
that time, his hearing has diminished and he has had 
continual tinnitus.  The veteran also indicates that the 
noise from guns and weapons going off during combat 
contributed to his hearing loss and tinnitus.  He denies 
being exposed to much noise after service and if he was, the 
veteran indicates that he wore hearing protection when it was 
noisy.  The veteran asserts that the only noisy hobby he has 
is hunting.  See May 2004 VA Form 21-4138; January 2005 NOD.  
In addition to his statements, the veteran has submitted 
articles in support of his claims.  See January 2004 article 
by Dr. N.P. Wray (noise-induced hearing loss and tinnitus); 
internet article on the M18 Claymore mine.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Service incurrence 
will be presumed for certain chronic diseases, such as other 
organic diseases of the nervous system, if manifest to a 
compensable degree within the year after discharge. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The veteran's service medical records reveal that at the time 
of his entrance into service, he exhibited hearing loss in 
his right ear that met VA standards.  See May 1967 report of 
medical examination (0 db at 500 and 1000 Hz; -5 db at 2000 
and 3000 Hz; 45 db at 4000 Hz).  His left ear did not exhibit 
hearing loss pursuant to VA standards.  See id. (0 db at 500, 
2000 and 3000 Hz; 5 db at 1000 and 4000 Hz).  The service 
medical records are devoid of reference to complaint of, or 
treatment for, tinnitus or hearing loss in either ear.  At 
the time of his discharge, the veteran denied ear, nose or 
throat trouble, running ears and hearing loss, and a clinical 
evaluation of his ears was normal.  Although there was no 
reference to right ear hearing loss, the veteran's right ear 
again exhibited hearing loss per VA standards.  See January 
1971 reports of medical examination and history (10 db at 500 
Hz; 5 db at 1000 and 2000 Hz; 15 db at 3000 Hz; 50 db at 4000 
Hz).  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2007).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2007).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

The Board finds that in regards to the veteran's right ear, 
the presumption of soundness does not attach.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2007).  This is 
so because during the May 1967 enlistment examination, which 
took place approximately one month before the veteran entered 
active service, his right ear demonstrated hearing loss as 
outlined in 38 C.F.R. § 3.385.  See May 1967 report of 
medical examination.  

The record does not demonstrate that the veteran's pre-
existing right ear hearing loss underwent an increase in 
severity during service.  As noted above, the service medical 
records are devoid of reference to complaints of or treatment 
for right ear hearing loss, and at the time of his discharge 
the veteran denied hearing loss and clinical evaluation of 
his ears was normal.  Moreover, audiometric testing at the 
time of the veteran's discharge showed only a slight increase 
in the level of hearing loss noted at the time of entrance.  
See January 1971 reports of medical examination and history.  
In fact, the VA examiner who conducted a December 2004 VA C&P 
audio examination compared the audiograms conducted at 
enlistment and separation and found no significant difference 
between the two tests, despite the veteran's report of a 
Claymore mine exploding about 10 to 15 feet away from his 
right ear while he was riding in a jeep.  

In addition, the post-service medical evidence does not 
support a finding that right ear hearing loss was aggravated 
during service.  As an initial matter, the earliest record of 
treatment for right ear hearing loss is dated July 1992, more 
than two decades after the veteran's separation from service.  
See record from Kaiser Permanente.  Moreover, the veteran 
reported progressive hearing loss over the past few years, 
rather than since his discharge from service.  See id.  

Based on this evidence, the Board finds that the veteran's 
right ear hearing loss was not aggravated during service.  
The Board acknowledges the articles submitted by the veteran 
in support of his claim but finds that as right ear hearing 
loss pre-existed his entry into active service and was not 
aggravated by such service, service connection for this 
disability is not warranted.  

The Board also finds that service connection is not warranted 
for left ear hearing loss.  As noted above, there is no 
reference to complaint of, or treatment for, left ear hearing 
loss during service, and the earliest record of treatment 
related to hearing loss is dated more than 20 years after the 
veteran's discharge from service.  See service medical 
records; July 1992 record from Kaiser Permanente.  

During the December 2004 VA C&P audio examination, the 
veteran reported being exposed to excessive noise in the 
military from explosions, small arms fire, big guns, 
jackhammers, saws and aircraft.  He indicated that the 
loudest noise occurred while using a concrete saw to build a 
crash barrier for aircraft.  The veteran also reported 
occupational noise exposure while working as a carpenter and 
recreational noise exposure while hunting; he denied using 
hearing protection.  The veteran was diagnosed with 
moderate/moderately severe high frequency sensorineural 
hearing loss in the left ear with acoustic immittance 
measures within normal limits and a good speech recognition 
score.  The examiner compared the enlistment and separation 
audiograms and found no significant difference between the 
two tests.  It was the examiner's opinion that the veteran's 
hearing loss was less likely than not related to military 
service noise exposure.  

The Board acknowledges a September 1992 audiology evaluation 
(Kaiser) during which the veteran reported a significant 
history of exposure to loud firearm noise and the examining 
audiologist indicated that the configuration of the veteran's 
hearing loss suggested its likely relationship to his 
previous noise exposure.  A prior treatment note dated in 
July 1992, also from Kaiser, had specified that the veteran 
had progressive hearing loss over the past few years and that 
he hunted with a loud gun.  The September 1992 opinion is not 
afforded much probative value, as the examining audiologist 
did not indicate that the veteran's left ear hearing loss was 
a result of noise exposure during service and there is no 
indication that the examining audiologist performed a review 
of the veteran's claims folder.  See, e.g., Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical opinions that are 
inconclusive cannot support a veteran's claim); Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Additionally, it appears that the veteran's 
history of exposure to loud firearm noise was predicated upon 
his post-service hunting activities.  

The VA examiner, on the other hand, provided an opinion after 
reviewing the entire claims folder, to include the veteran's 
service medical records.  This opinion, therefore, is 
afforded more probative value.  See Prejean, 13 Vet. App. at 
448-9.  In the absence of any medical evidence establishing a 
link between the veteran's left ear hearing loss and active 
service, service connection must be denied.  See 38 C.F.R. 
§ 3.303 (2007).  

Service connection is also not warranted for tinnitus.  
First, the evidence does not support a finding that the 
veteran had a chronic condition in service because his 
service medical records are devoid of reference to complaint 
of, or treatment for, tinnitus and there was no reference to 
tinnitus at the time of his discharge.  See service medical 
records.  

Secondly, the earliest post-service reference to tinnitus is 
dated September 1992, more than two decades after the 
veteran's separation from service.  See record from The 
Permanente Medical Group, Inc. (occasional difficulty with 
tinnitus).  This large span of time does not support a 
finding that the veteran has had continuity of symptomatology 
since service.  The veteran has stated that his tinnitus 
started during service and continued thereafter; however, his 
statements are not credible in light of the service medical 
records and lack of treatment for so many years after 
service.  Again, the service medical records show no 
complaints or findings of tinnitus, and on separation 
examination he specifically denied any ear trouble.  The 
veteran's statements made contemporaneous to service are 
found to be more credible that his statements made many years 
later in conjunction with his claim.  Also of significance is 
that when the veteran initially sought treatment for tinnitus 
on evaluation in 1992 and again in 1996, he did not state 
that he had this condition for many years.  Rather, he 
complained of only "occasional" tinnitus.

In addition, there is no competent medical evidence 
establishing a link between the veteran's bilateral tinnitus 
and service.  During the December 2004 VA C&P audio 
examination, the approximate date of onset of tinnitus 
reported by the veteran was over thirty years prior.  The VA 
examiner indicated that the veteran had very infrequent 
tinnitus and that there was no documentation in his service 
medical records regarding tinnitus; therefore, it was less 
likely than not related to military service noise exposure.  
Based on the foregoing, service connection for tinnitus must 
be denied.  See 38 C.F.R. § 3.303 (2007).  

With respect to the excerpts submitted by the veteran, the 
articles are general in nature and nonspecific to his case.  
Further, to the extent that he is attempting to extrapolate 
from these articles that he has hearing loss or tinnitus as a 
result of service, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

III.	Service connection for bronchitis

Lastly, the veteran contends that he has bronchitis as a 
result of active service, to include as a result of inhaling 
cement dust during his work using a cement cutter machine.  
See April 2004 VA Form 21-4138; February 2006 VA Form 646.  

The veteran's service medical records do not contain 
reference to complaint of, or treatment for, bronchitis, 
though they do reveal that he was treated for acute 
pharyngitis, organism not determined, in September 1968.  See 
clinical record cover sheet.  A September 1969 chest x-ray 
revealed that the veteran's lung fields were normally 
radiolucent without evidence of recent or active pulmonary 
disease.  At the time of his discharge from service, the 
veteran reported shortness of breath and pain or pressure in 
the chest but denied asthma and chronic cough.  The examining 
physician noted dyspnea and chest pain one year prior and 
indicated that marital discord with divorce had caused those 
symptoms.  There was no reference to bronchitis and clinical 
evaluation of the veteran's lungs and chest was normal.  See 
January 1971 reports of medical examination and history.  

Post-service medical evidence indicates that the veteran has 
been treated on numerous occasions for bronchitis.  See e.g., 
records from Kaiser Permanente dated February 1994, February 
1996, February 1997 and November 1997; private progress notes 
dated September 2001, April 2002, September 2003 and December 
2003.  The earliest record of treatment, however, is dated 
approximately 23 years after the veteran's separation from 
service.  

The evidence of record does not support the veteran's claim 
for service connection for bronchitis.  Though his service 
medical records reveal that he received treatment for 
pharyngitis, there is no evidence of a chronic condition 
during service, nor evidence of treatment for bronchitis in 
service.  The Board notes at this juncture that pharyngitis 
is defined as inflammation of the pharynx, also known as a 
sore throat.  See Dorland's Illustrated Medical Dictionary 
1272 (28th ed. 1994).  In addition to the absence of evidence 
showing a chronic bronchitis condition during service, the 
earliest post-service medical evidence of record related to 
treatment for bronchitis is dated more than two decades after 
his separation from service.  This large span of time does 
not support a finding that the veteran has had continuity of 
symptomatology since discharge, nor has he reported suffering 
from continuity of symptomatology.  

Lastly, there is no medical evidence of record establishing a 
link between the veteran's post-service problems with 
bronchitis and service, including any exposure to dust or 
asbestos.  For these reasons, service connection for 
bronchitis is not warranted and the claim must be denied.  
See 38 C.F.R. § 3.303 (2007).  

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the December 2004 rating decision 
that denied service connection for PTSD, right and left ear 
hearing loss, tinnitus and bronchitis, the veteran was 
advised of the evidence necessary to substantiate his claims 
for service connection and of his and VA's respective duties 
in obtaining evidence.  He was also asked to send any 
evidence in his possession that pertained to the claims.  See 
March 2004 and April 2004 letters.  Accordingly, the duty to 
notify has been fulfilled concerning these claims.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See May 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims folder 
and he was afforded appropriate VA examinations in connection 
with the claims for PTSD, hearing loss and tinnitus.  The 
Board acknowledges the argument made by the veteran's 
representative in the February 2008 informal hearing 
presentation.  The representative contends that a remand is 
necessary pursuant to Hyder v. Derwinski, 1 Vet. App. 221 
(1991) so that the veteran can be examined by a board-
certified psychiatrist for PTSD, an otolaryngologist for 
hearing loss and tinnitus, and an allergist for bronchitis.  
The Board disagrees and finds that despite the fact that the 
VA examinations provided were not conducted by the 
specialists requested by the representative, the veteran was 
adequately examined by the examiners who performed the 
December 2004 audio and PTSD examinations and that VA has met 
its duty to assist in providing these examinations.  As for 
the contention that a remand is necessary for the veteran to 
be examined by an allergist in relation to his claim for 
bronchitis, the Board again disagrees.  In the absence of in-
service evidence that the veteran had bronchitis, or any 
disorder of the lung, and lay or medical evidence indicating 
a nexus to service, there is no need for a VA medical 
examination or opinion in relation to the claim for 
bronchitis.  See 38 C.F.R. § 3.159(c)(4) (2007).  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.  

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.

Service connection for bronchitis is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran initially asserted that he had anxiety and 
depression as a result of active service.  See e.g., February 
2004 VA Form 21-4138.  He later indicated that that these 
problems were incurred in and aggravated during a stint in 
Vietnam.  See February 2005 VA Form 21-4138.  The veteran's 
service medical records are devoid of reference to complaint 
of, or treatment for, anxiety or depression, and at the time 
of his discharge from service, the veteran denied frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  See January 1971 report of medical 
history.  

The post-service medical evidence reveals that the veteran 
has received treatment for depression.  See e.g., February 
1997, November 1997 and April 1998 records from Kaiser 
Permanente.  During the December 2004 VA C&P initial 
evaluation for PTSD examination, the veteran was diagnosed 
with anxiety disorder, not otherwise specified and the 
examiner indicated that many of the veteran's symptoms, 
including anxiety, distrust and conflict with authority 
figures likely began during childhood, that his experiences 
in Vietnam likely contributed to an increase in some 
symptoms, and that substance abuse added to his adjustment 
difficulties as an adult.  

In light of the veteran's February 2005 assertion that his 
anxiety and depression were aggravated by service in Vietnam, 
the Board finds that it is in need of a clarified opinion 
from the December 2004 VA examiner, who found that symptoms 
of anxiety, distrust and conflict with authority figures 
likely began during childhood and that experiences in Vietnam 
likely contributed to an increase in some symptoms.  This is 
especially important in light of the regulatory provisions 
which provide that a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
Any recent VA treatment records should also be obtained.

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records for a psychiatric disorder, dated 
since January 2006.  

2.  Return the claims file and a copy of 
this remand to the VA examiner who 
conducted the December 2004 initial 
evaluation for PTSD examination for a 
clarified opinion regarding whether the 
diagnosed anxiety disorder, not otherwise 
specified, had its onset prior to active 
service, and, if so, whether it was 
aggravated (underwent a permanent 
increase in severity) beyond its natural 
progression during service.  A rationale 
for any opinion expressed should be 
provided.

If the December 2004 examiner is not 
available, or if the requested opinion 
cannot be given without further 
examination of the veteran, a new VA 
examination should be scheduled.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 



an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


